      Case: 6:17-cr-00036-CHB-HAI Doc #: 115 Filed: 08/13/19 Page: 1 of 1 - Page ID#: 587
                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF KENTUCKY
                                     SOUTHERN DIVISION AT LONDON
                                      CRIMINAL MINUTES – GENERAL

Case No. 6:17-CR-036-CHB                      At London                        Date August 13, 2019


USA vs. Rodney Scott Phelps                X present              custody   X bond             OR       Age



PRESENT: HON. CLARIA HORN BOOM, U.S. DISTRICT JUDGE

                                                                                   Kathryn Anderson and
                    Jackie Brock                   Joan Averdick                      Kenneth Taylor
                    Deputy Clerk                   Court Reporter                  Assistant U.S. Attorney

Counsel for Deft Andrew Stephens                   X    present             retained       X appointed

PROCEEDINGS: STATUS CONFERENCE

        This matter was called for a status conference to discuss the status of defendant’s physical health and defense
counsel’s request to continue the trial date [R. 113], with counsel present as noted. The Court heard argument from
counsel on the motion to continue trial. Being sufficiently advised, and for the reasons as stated on the record, it
is hereby

        ORDERED as follows:

        1) Defendant’s Motion to Continue Trial [R. 113] is TAKEN UNDER ADVISEMENT.




Copies: COR, USP, USM

Initials of Deputy Clerk: jmb
TIC: 0/20




1|Page
